EXHIBIT 10.1

SUBSCRIPTION AGREEMENT

By and Between

BLACK ELK ENERGY

OFFSHORE OPERATIONS, LLC

and

ASIASONS CAPITAL LIMITED

September 16, 2013



--------------------------------------------------------------------------------

SUBSCRIPTION AGREEMENT

This SUBSCRIPTION AGREEMENT (the “Agreement”), effective as of September 16,
2013, is made by and between BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC, a Texas
limited liability company, with its executive offices at [x] (the “Company”),
and ASIASONS CAPITAL LIMITED (Company Registration Number: 199906459N), a public
company with limited liability incorporated in Singapore, with its registered
office at 22 Cross Street, #03-54/61 South Bridge Court, China Square Central,
Singapore 048421 (the “Subscriber”).

RECITALS

WHEREAS, pursuant to the terms and conditions of this Agreement, the Company
wishes to issue and sell to the Subscriber and Subscriber desires to purchase
9,960,159 units (the “New Units”) of the Company’s Class B Units (the “Units”)
at the issue price of United States Dollar (“US$”) US$5.02 for each New Unit
issued.

WHEREAS, the Subscriber is a company incorporated in the Republic of Singapore
and, as at the date of this Agreement, has an issued and paid-up share capital
of approximately Singapore Dollars (“S$”) consisting of 979,764,476 fully-paid
ordinary shares in the Subscriber (“Shares”), which are listed on the Official
List of the SGX-ST (as defined below).

WHEREAS, the Subscriber proposes to issue in exchange for the New Units
56,697,304 Shares (the “New Shares”), such New Shares to rank pari passu in all
respects with all other existing Shares issued.

NOW, THEREFORE, the Company and the Subscriber hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF THE NEW UNITS

1.1 Issuance of New Units and New Shares. Subject to the terms and conditions
hereof and in reliance on the representations and warranties contained herein,
or made pursuant hereto, on the Closing Date the Company will issue and sell to
the Subscriber, and the Subscriber will purchase from the Company, the New Units
at an issue of price of US$5.02 for each New Unit, for the aggregate purchase
price of approximately US$50,000,000 (“Total Purchase Price”). The Total
Purchase Price shall be satisfied by the Subscriber by alloting and issuing to
the Company the New Shares, each New Share to be issued at an issue price of
S$1.1948. The Parties have mutually agreed to fix the exchange rate of one
United States Dollar to 1.27 Singapore Dollars.

1.2 Closing. Subject to all of the conditions set forth in Article IV and
Article V having been satisfied, the purchase and sale of the New Units
hereunder shall take place within seven (7) Business Days from the receipt of
the Listing Approval by the Subscriber at the offices of Blank Rome LLP, 405
Lexington Avenue, New York, New York 10174 at 10:00 am New



--------------------------------------------------------------------------------

York, New York time, or such other place as the Parties may agree to (the
“Closing”). The Closing shall take place no later than the date falling six (6)
weeks from the date of this Agreement. The date of Closing shall be referred to
as the “Closing Date”. “Business Day” means a day (excluding Saturday, Sunday
and public holidays) on which commercial banks are open for business in New York
and Singapore;

(a) At the Closing, (i) the Subscriber shall allot and issue the New Shares to
the Depository for the account of the Company or as may be notified in writing
by the Company to the Subscriber and instruct the Depository to credit those New
Shares into the securities account of the Company or as may be notified by the
Company to the Subscriber in writing and (ii) the Company shall issue to the
Subscriber the New Units. Depository when used in this sub-section shall have
the meaning ascribed to it in the Companies Act of Singapore (Chapter 50).

(b) In connection with the Closing, the Subscriber shall execute and deliver a
joinder agreement in the form attached hereto as Exhibit A joining and agreeing
to become a party to and be bound by the Operating Agreement (defined below)
together with such other documents as the Company may reasonably request in
connection with the Subscriber becoming a member of the Company.

(c) In connection with the Closing, the Company and the appropriate officers of
the Company shall take all steps as may be necessary to reflect the issuance of
the New Units on the books and records of the Company, including without
limitation updating any schedule or exhibit to the Operating Agreement to
reflect the issuance of the New Units.

(d) In connection with the Closing, the Company and the appropriate officers of
the Company shall take all steps as may be necessary to approve the appointment
of one representative of the Subscriber to serve as a director on the board of
directors of the Company.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Subscriber as of the date of
this Agreement as follows:

2.1 Organization and Qualification. The Company is a limited liability company
duly organized and validly existing and in good standing under the laws of the
State of Texas, and has all requisite limited liability company power and
authority to carry on its business as now conducted. The Company is duly
qualified as a foreign limited liability company to do business and is in good
standing in every jurisdiction in which its ownership of property or the nature
of the business conducted by it makes such qualification necessary, except to
the extent that the failure to be so qualified or be in good standing would not
have a Material Adverse Effect. As used in this Agreement, “Material Adverse
Effect” means any material adverse effect on the business, properties, assets,
operations, results of operations or condition (financial or otherwise) of the
Company and its Subsidiaries (as defined below) taken as a whole or on the
authority or ability of the Company to perform its obligations under the
Transaction Documents (as hereinafter defined).

2.2 Subsidiaries. The Company has two subsidiaries: Black Elk Energy Land
Operations, LLC and Black Elk Energy Finance Corp. (the “Subsidiaries”) and
except for the

 

2



--------------------------------------------------------------------------------

Subsidiaries and as set forth on Section 2.2 of the Company’s Disclosure
Schedules, the Company does not own, beneficially or otherwise, equity
securities of any entity. Company’s Disclosure Schedules shall mean the
disclosure schedule to be dated five(5) Business Days before the Closing Date,
and executed and delivered by the Company to the Subscriber, disclosing various
matters relating to the warranties and undertakings contained in this Agreement.

2.3 No Violation. Neither the Company nor any Subsidiary is in violation of:
(a) any of the provisions of its certificate of formation or Operating Agreement
(defined below) or other organizational or charter documents; or (b) any
judgment, decree or order or any statute, ordinance, rule or regulation
applicable to the Company, except for possible violations which would not,
individually or in the aggregate, have a Material Adverse Effect.

2.4 Capitalization.

(a) As of September 16, 2013, the Company had issued and outstanding the
following equity securities: 1,361,300,000 Class A Units, 114,277,308,500 Class
B Units, 12,031,250,000 Class C Units and 127,669,858,500 Class E Units.

(b) Except as set forth in the Operating Agreement or disclosed herein or in the
Company’s reports, schedules, forms, statements and other documents filed by it
with the Securities and Exchange Commission (the “SEC”) pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or the
Securities Act of 1933, as amended (the “Securities Act”) (including without
limitation any exhibit to any such reports, schedules, forms, statements and
other documents) (the “SEC Documents”) prior to the date hereof:

(i) no holder of Company equity securities has any preemptive rights or any
other similar rights or has been granted or holds any liens or encumbrances
suffered or permitted by the Company;

(ii) there are no outstanding options, warrants, scrip, rights to subscribe to
or acquire, of any kind or nature, relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any equity securities of
the Company or its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or its Subsidiaries are bound to issue
additional equity securities of the Company or its Subsidiaries, other than this
Agreement;

(iii) there are no outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing Indebtedness
(as defined in Section 2.10 hereof) of the Company or its Subsidiaries;

(iv) there are no agreements or arrangements under which the Company is
obligated to register the sale of any of their securities under the Securities
Act;

(v) there are no outstanding securities or instruments of the Company that
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to redeem a security of the Company; and

(vi) there are no securities or instruments containing antidilution or similar
provisions that will be triggered by the issuance of the New Units.

 

3



--------------------------------------------------------------------------------

2.5 Issuance of the New Units. The New Units to be issued hereunder are duly
authorized and, upon payment and issuance in accordance with the terms hereof
and thereof, shall be free from all taxes, Liens and charges with respect to the
issuance thereof. All actions by the Company and its managers and members
necessary for the valid issuance of the New Units have been taken.

2.6 Authorization; Enforcement; Validity. The Company has the requisite limited
liability company power and authority to enter into and perform its obligations
under this Agreement, and each of the other agreements or instruments entered
into or delivered by the parties hereto in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”) to
which Company is a party and to issue the New Units in accordance with the terms
hereof. The execution and delivery of the Transaction Documents by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby, including, without limitation, and the issuance of the New Units, have
been duly authorized by the board of managers of the Company (the “Board”), and
no further consent or authorization is required by the Company, its members or
the Board. This Agreement and the other Transaction Documents to which the
Company is a party have been duly executed and delivered by the Company, and
constitute the legal, valid and binding obligations of the Company enforceable
against the Company in accordance with their respective terms, except (i) as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies, or (ii) as any rights to indemnity or contribution
hereunder may be limited by federal and state securities laws and public policy
consideration.

2.7 No Conflicts. The execution, delivery and performance of the Transaction
Documents to which the Company is a party by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby will not
(i) result in a violation of the Operating Agreement or the Company’s
certificate of formation, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture or instrument to which the
Company is a party, or (iii) result in a violation of any law, rule, regulation,
order, judgment or decree applicable to the Company, except in the case of
clauses (ii) and (iii), for such conflicts, breaches or defaults as would not be
reasonably expected to have a Material Adverse Effect.

2.8 Governmental Consents. Except for the filing of a Form D with the SEC, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court, governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by the Transaction
Documents, in each case, in accordance with the terms hereof or thereof except
where the failure to obtain such consent, authorization, or order or make such
filing would not reasonably be expected to have a Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

2.9 Litigation. Except as disclosed in the SEC Documents or Section 2.9 of the
Company’s Disclosure Schedules, to the Company’s knowledge, there is no material
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
against the Company or its Subsidiaries.

2.10 Indebtedness and Other Contracts. Except as disclosed in the SEC Documents
or Section 2.10 of the Company’s Disclosure Schedules, the Company (a) does not
have any outstanding Indebtedness (as defined below) and (b) is not in violation
of any term of or in default under any contract, agreement or instrument
relating to any Indebtedness, except where such violations and defaults would
not result, individually or in the aggregate, in a Material Adverse Effect. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (i) all indebtedness for borrowed money, (ii) all obligations
issued, undertaken or assumed as the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (iii) all reimbursement or payment obligations with respect to
letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, and (vii) all indebtedness referred to in clauses
(i) through (vi) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, change, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness; and (y) “Person” means an
individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization and a government or any
department or agency thereof.

2.11 Financial Information; SEC Documents. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC pursuant to the reporting requirements of the Exchange Act. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC Documents. As of their respective
dates, the financial statements of the Company included in such SEC Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 

5



--------------------------------------------------------------------------------

2.12 Transactions With Affiliates. Except as set forth in the SEC Documents or
on Schedule 2.12 of the Company’s Disclosure Schedule, none of the officers,
directors or employees of the Company or any Subsidiary is presently a party to
any transaction with the Company (other than for ordinary course services as
employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental, sale or purchase of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner involving an amount in excess of
$250,000.00.

2.13 Solvency. Prior to, and as of the Closing Date, the Company is able to pay
its debts as they fell due and entered into this Agreement for proper value and
not with an intention to defraud or hinder its creditors by way of fraudulent
preference.

2.14 Insurance. The Company and each Subsidiary is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and each such Subsidiary is engaged.

2.15 Employee Relations. Neither the Company nor any Subsidiary is a party to
any collective bargaining agreement or employs any member of a union. No
Executive Officer of the Company (as defined in Rule 501(f) of the Securities
Act) has notified the Company in writing that such officer intends to leave the
Company or otherwise terminate such officer’s employment with the Company. The
Company is in compliance with all federal, state, local and foreign laws and
regulations respecting employment and employment practices, terms and conditions
of employment and wages and hours, except where failure to be in compliance
would not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect.

2.16 Title. Each of the Company and its Subsidiaries has good and marketable
title to all real and personal property owned by it which is material to their
respective business, in each case free and clear of all liens, encumbrances and
title defects except such as are described in the SEC Documents or such as do
not materially affect the value of such property and do not interfere with the
use made and proposed to be made of such property by the Company. Any real
property and facilities held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company.

2.17 Environmental Laws. Each of Company and its Subsidiaries (a) is in
compliance with any and all Environmental Laws (as hereinafter defined), (b) has
received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses and (c) is
in compliance with all terms and conditions of any such permit, license or
approval where, in each of the foregoing clauses (a), (b) and (c), the failure
to so comply or receive could be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including,

 

6



--------------------------------------------------------------------------------

without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata), including, without limitation, laws relating to emissions,
discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

2.18 Tax Matters. Each of Company and its Subsidiaries (a) has made or filed all
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (b) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and (c) has set aside on its books reasonably
adequate provision for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, except where such
failure would not reasonably be expected to have a Material Adverse Effect.
There are no unpaid, past-due taxes in any material amount claimed by the taxing
authority of any jurisdiction to be due from the Company or any Subsidiary,
except those being contested in good faith.

2.19 Investment Company Status. The Company is not, and immediately after
receipt of payment for the New Units will not be, an “investment company,” an
“affiliated person” of, “promoter” for or “principal underwriter” for, or an
entity “controlled” by an “investment company,” within the meaning of the
Investment Company Act.

2.20 Material Contracts. Except as disclosed on Section 2.19 of the Company’s
Disclosure Schedules or in the SEC Documents, each contract of the Company that
involves expenditures or receipts in excess of $300,000 in any 12-month period
(each an “Applicable Contract”) is in full force and effect and is valid and
enforceable in accordance with its terms. The Company is and has been in full
compliance with all applicable terms and requirements of each Applicable
Contract. The Company has not given or received from any other entity any
written notice or other written communication regarding any actual, alleged,
possible or potential violation or breach of, or default under, any Applicable
Contract.

2.21 Disclosure of Information. Company has had the full opportunity to seek
independent advice from legal, accounting, financial and tax advisors in
connection with this Agreement and the transactions contemplated hereby. Company
has conducted its own investigation of the Subscriber and the fair market value
of the New Shares. Company has received all information, documents and
agreements as Company and its advisors deemed necessary or appropriate to
review.

2.22 No Other Representations. The Company acknowledges and agrees that other
than as expressly set forth in this Agreement, neither the Subscriber nor any of
its officers, directors, employees, agents, representatives or affiliates, made
or make any representation or warranty whatsoever related to the transactions
contemplated by this Agreement.

 

7



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

The Subscriber hereby represents and warrants to the Company as of the date of
this Agreement the representations and warranties set forth on Exhibit B hereto
and as follows:

3.1 Solvency. Prior to, and as of the Closing Date, the Subscriber is able to
pay its debts as they fell due and entered into this Agreement for proper value
and not with an intention to defraud or hinder its creditors by way of
fraudulent preference.

3.2 Investment Investigation. The Subscriber understands that no Federal, state,
local or foreign governmental body or regulatory authority has made any finding
or determination relating to the fairness of an investment in the New Units and
that no Federal, state, local or foreign governmental body or regulatory
authority has recommended, approved or endorsed, or will recommend, approve or
endorse, any investment in the New Units. The Subscriber, in making the decision
to purchase the New Units, has relied upon independent investigation made by it
and has not relied on any information or representations made by third parties.

3.3 Accredited Investor. The Subscriber is an “accredited investor” as defined
under Rule 501 of Regulation D promulgated under the Securities Act and has
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of acquiring and holding the New
Units.

3.4 No Distribution. Subscriber is and will be acquiring the New Units for
investment for Subscriber’s own account, not as a nominee or agent, and not with
a view to any public resale or distribution within the meaning of the Securities
Act and Subscriber has no present intention of selling, granting any
participation in, or otherwise distributing the same.

3.5 Resale. The parties intend that the offer and sale of the New Units be
exempt from registration under the Securities Act, by virtue of Section 4(2) and
Rule 506 of Regulation D and/or Regulation S promulgated under the Securities
Act. The Subscriber understands that the New Units purchased hereunder have not
been, and may never be, registered under the Securities Act and that the New
Units cannot be sold or transferred unless first registered under the Securities
Act and such state and other securities laws as may be applicable or in the
opinion of counsel for the Company an exemption from registration under the
Securities Act is available (and then the New Units may be sold or transferred
only in compliance with such exemption and all applicable state and other
securities laws). Subscriber understands that no public market now exists for
the New Units and that the Company has made no assurances that a public market
will ever exist for the New Units. Subscriber also acknowledges that none of the
New Units have been or will be registered under applicable laws for public
resale. Subscriber understands that the Securities, if certificated, may bear
legends as set forth in, or required by, the Company or as required by the
federal securities laws or the securities laws of any state. Neither the
Subscriber, nor any of its officers, directors, employees, agents, stockholders
or partners have either directly or indirectly, including through a broker or
finder engaged in any general solicitation with respect to the offer and sale of
the Units.

 

8



--------------------------------------------------------------------------------

3.6 Reliance. The Subscriber understands that the New Units are being offered
and sold to it in reliance on specific provisions of Federal and state
securities laws and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the Subscriber set forth herein for purposes of qualifying for exemptions
from registration under the Securities Act, and applicable state securities
laws.

3.7 Disclosure of Information. Subscriber has had the full opportunity to seek
independent advice from legal, accounting, financial and tax advisors in
connection with this Agreement and the transactions contemplated hereby.
Subscriber has conducted its own investigation of the Company and the fair
market value of the New Units. Subscriber has received all information,
documents and agreements as Subscriber and its advisors deemed necessary or
appropriate to review. Subscriber has had an opportunity to discuss the
Company’s business, management and financial affairs with the Company’s
management.

3.8 Broker’s Fee. Jett Capital Advisors LLC (“Advisors”) shall be paid an
introduction fee in the form of 8,705,966 New Shares (“Advisory Fees”). For
clarity, the Advisory Fees shall be paid by the Subscriber issuing of the
8,705,966 New Shares from the total number of 56,697,304 New Shares to be issued
to the Company.

3.9 Company Operating Agreement. Subscriber has received, read and understands
the Company’s Second Amended and Restated Operating Agreement, dated as of
July 13, 2009, as amended by the First Amendment to the Second Amended and
Restated Operating Agreement, dated as of August 19, 2010, as amended by the
Second Amendment to the Second Amended and Restated Operating Agreement, dated
as of May 31, 2011, as amended by the Third Amendment to the Second Amended and
Restated Operating Agreement, dated as of January 25, 2013, as amended by the
Fourth Amendment to the Second Amended and Restated Operating Agreement, dated
as of February 12, 2013, as amended by the Fifth Amendment to the Second Amended
and Restated Operating Agreement, dated as of April 9, 2013, and as amended by
the Sixth Amendment to the Second Amended and Restated Operating Agreement,
dated as of May 3, 2013 (as it may be further amended, modified or restated (the
“Operating Agreement”), including without limitation Article 12 thereof which
provides for, among other things, restrictions on the transfer of the New Units
and “drag along right”.

3.10 No Other Representations. Subscriber acknowledges and agrees that other
than as expressly set forth in this Agreement, neither the Company, any
Subsidiary nor any of their respective officers, directors, employees, agents,
representatives or affiliates, made or make any representation or warranty
whatsoever and, specifically, make no representation or warranty as to the
assets, financial condition, results of operations, cash flows, business,
properties, or prospects of, or any other circumstance in connection with, the
Company or any Subsidiary.

 

9



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS TO CLOSING OF THE SUBSCRIBER

The obligation of the Subscriber to purchase the Units at the Closing is subject
to the fulfillment on or prior to the Closing Date of each of the following
conditions, any of which may be waived by the Subscriber:

4.1 Due Diligence. Completion of financial, legal and operational due diligence
investigations on the Company and its Subsidiaries by the Subscriber, the
results of which shall be reasonably acceptable to the Subscriber.

4.2 Board & Other Approval. The Subscriber having received the approval of its
board of directors, and such other necessary approval and consents to perform
all of its obligations under this Agreement.

4.3 Share Issue Mandate. The issue of the New Shares complies with its share
issue mandate as granted by Subscribers’ shareholders at its annual general
meeting held on 26 April 2013.

4.4 Representations and Warranties Correct. The representations and warranties
in Article II hereof shall be true and correct in all material respects on the
Closing Date.

4.5 Performance. All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Company on or prior to the
Closing Date shall have been performed or complied with by the Company in all
material respects.

4.6 No Impediments. The Company shall be subject to any order, decree or
injunction of a court or administrative agency of competent jurisdiction that
prohibits the transactions contemplated hereby.

4.7 Disruptions. no event or series of events resulting in or representing a
change, or prospective change, in the local, national, regional or international
financial, political, military, industrial, economic, fiscal or market
conditions (including conditions in stock and bond markets, money and foreign
exchange markets and inter-bank markets) in or affecting the United States
and/or Singapore.

4.8 Other Agreements and Documents. The Company shall have executed (where
appropriate) and delivered the following agreements and documents:

(a) A Certificate of Fact as of a recent date with respect to the Company from
the Secretary of State of Texas;

(b) A certificate of the Company’s Secretary, dated the Closing Date, certifying
(i) the fulfillment of the conditions specified in Sections 4.4 and 4.5 of this
Agreement, (ii) the Board resolutions approving this Agreement and the
transactions contemplated hereby, (iii) the Company’s certificate of formation,
and (iv) the Company’s Operating Agreement;

 

10



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS TO CLOSING OF THE COMPANY

The Company’s obligation to sell the Units at the Closing is subject to the
fulfillment to its satisfaction on or prior to the Closing Date of each of the
following conditions, any of which may be waived by the Company:

5.1 Due Diligence. Completion of financial, legal and operational due diligence
investigations on the Subscriber and its Subsidiaries (as defined in Exhibit C)
by the Company, the results of which shall be reasonably acceptable to the
Company.

5.2 Listing Approval. The Listing Approval (as defined in Exhibit C) having been
granted by the date falling not more than 6 weeks from the date hereof, and if
granted, with conditions, such conditions being reasonably acceptable to the
Company and the Subscriber, and where any such conditions are to be fulfilled
prior to Closing Date, they are so fulfilled.

5.3 Suspension from Trading. There having been no halt or suspension of the
Shares on the SGX-ST (as defined in Exhibit C) for a period exceeding three
(3) consecutive Market Days (as defined in Exhibit C ) at any time preceding the
Closing Date, and the Shares have not been de-listed from the official list of
the SGX-ST;

5.4 Representations and Warranties Correct. The representations and warranties
in Article III hereof shall be true and correct in all material respects on the
Closing Date.

5.5 Performance. All covenants, agreements and conditions contained in this
Agreement to be performed or complied with by the Subscriber on or prior to the
Closing Date shall have been performed or complied with by the Subscriber in all
material respects.

5.6 No Impediments. Neither the Company nor the Subscriber shall be subject to
any order, decree or injunction of a court or administrative agency of competent
jurisdiction that prohibits the transactions contemplated hereby.

5.7 Disruptions. no event or series of events resulting in or representing a
change, or prospective change, in the local, national, regional or international
financial, political, military, industrial, economic, fiscal or market
conditions (including conditions in stock and bond markets, money and foreign
exchange markets and inter-bank markets) in or affecting the United States
and/or Singapore.

5.8 Other Agreements and Documents. Subscriber shall have executed (where
appropriate) and/or delivered the following agreements and documents:

(a) a certificate of good standing as of a recent date with respect to the
Subscriber from the Accounting and Corporate Regulatory Authority of Singapore;

(b) a certificate of the Subscriber’s Director, dated the Closing Date,
certifying (i) the fulfillment of the conditions specified in Sections 5.4 and
5.5 of this Agreement, (ii) the board resolutions approving this Agreement and
the transactions contemplated hereby, and (iii) the Subscriber’s certificate of
incorporation, and (iv) the Subscriber’s articles of association; and

(c) the joinder agreement and any other documents referenced in Section 1.2(c).

 

11



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

6.1 Governing Law; Jurisdiction; Service of Process. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to the conflicts of law rules of such state. Any legal action or
proceeding with respect to this Agreement or the transactions contemplated
hereby will be brought exclusively in the courts of the State of New York or of
the United States of America for the Southern District of New York, each sitting
in New York City, and, by execution and delivery of this Agreement, each party
hereby accepts for itself and, to the extent permitted by law, in respect of its
property, generally, and unconditionally, the exclusive jurisdiction of the
aforesaid courts. Each party hereby irrevocably waives any objection, including
without limitation, any objection to the laying of venue or based on the grounds
of forum non conveniens, which it may now or hereafter have to the bringing of
any such action or proceeding in such jurisdiction. This submission to
jurisdiction is exclusive and precludes a Party from obtaining jurisdiction over
another party in any court otherwise having jurisdiction; provided, however,
that a party to this Agreement will be entitled to enforce an order of judgment
of such court in any United States or foreign court having jurisdiction over any
other party with respect to which such enforcement is being sought. The service
of process in any action or proceeding related to this Agreement or the
transactions contemplated by this Agreement may be effected by delivering such
service of process in accordance with Section 6.6 of this Agreement.

6.2 Survival. Except as specifically provided herein, the representations,
warranties, covenants and agreements made herein shall survive the Closing.

6.3 Amendment. Neither this Agreement nor any provision may be amended or waived
without the written consent of the Company and the Subscriber.

6.4 Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon and
enforceable by and against, the successors, assigns, heirs, executors and
administrators of the parties hereto. Neither the Subscriber nor the Company may
assign its rights or obligations hereunder without the consent of the other
Party and any attempted assignment in violation of this provision is void.

6.5 Entire Agreement. This Agreement, the Transaction Documents and the other
documents delivered pursuant hereto and simultaneously herewith constitute the
full and entire understanding and agreement between the parties with regard to
the subject matter hereof and thereof.

 

12



--------------------------------------------------------------------------------

6.6 Notices, etc. All notices, demands or other communications given hereunder
shall be in writing and shall be sufficiently given if delivered either
personally or by a nationally recognized courier service marked for next
business day delivery, postage prepaid, addressed as follows:

(a) if to the Company:

With a copy to:

(b) if to a Subscriber:

22 Cross Street, #03-54/61 South Bridge Court, China Square Central, Singapore
048421

with a copy to: Mr. Jared Lim

6.7 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party upon any breach or default by a party under this
Agreement shall impair any such right, power or remedy of such party and it
shall not be construed to be a waiver of any such breach or default, or an
acquiescence, therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement must be, made in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party, shall be cumulative and not alternative.

6.8 Severability. The invalidity of any provision or portion of a provision of
this Agreement shall not affect the validity of any other provision of this
Agreement or the remaining portion of the applicable provision. It is the desire
and intent of the parties hereto that the provisions of this Agreement shall be
enforced to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, if any
particular provision of this Agreement shall be adjudicated to be invalid or
unenforceable, such provision shall be deemed amended to delete therefrom the
portion thus adjudicated to be invalid or unenforceable, such deletion to apply
only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made.

6.9 Expenses. Each Party shall bear its own costs and expenses, including
without limitation legal fees, incurred in connection with the negotiation,
execution and consummation of the transactions contemplated by this Agreement.

6.10 Waiver of Jury Trial. THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS

 

13



--------------------------------------------------------------------------------

AGREEMENT AND THE TRANSACTIONS. NO PARTY TO THIS AGREEMENT NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY TO THIS AGREEMENT HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS.

6.11 Titles and Subtitles. The titles of the articles, sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

6.12 Further Assurances. The parties agree to execute and deliver all such
further documents, agreements and instruments and take such other and further
action as may be necessary or appropriate to carry out the purposes and intent
of this Agreement. Subject to the terms and conditions of this Agreement, the
Company and Subscriber will use their commercially reasonable efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary or desirable under applicable laws and regulations to consummate the
transactions contemplated by this Agreement.

6.13 Counterparts; Third Party Beneficiaries. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. No provision of this Agreement is
intended to confer upon any person or entity other than the parties hereto any
rights, remedies, obligations or liabilities hereunder.

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Unit Subscription
Agreement, as of the day and year first above written.

 

COMPANY: BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC

/s/ John Hoffman

By:   John Hoffman Title:   CEO SUBSCRIBER: ASIASONS CAPITAL LIMITED

/s/ Kum Choy Yin

By:   Kum Choy Yin Title:   Independent Director on the Board



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF JOINDER TO

OPERATING AGREEMENT

FORM OF JOINDER

JOINDER TO LIMITED LIABILITY COMPANY OPERATING AGREEMENT

1. By executing this signature page, the undersigned hereby agrees to (i) join
Black Elk Energy Offshore Operations, LLC, a Texas limited liability company, as
a Class B Member, having such rights, entitlements and obligations as set forth
in the Second Amended and Restated Limited Liability Company Operating Agreement
of Black Elk Energy Offshore Operations, LLC, dated as of July 13, 2009 (as
amended, restated or supplemented from time to time, the “Operating Agreement”),
a copy of which the undersigned acknowledges the undersigned has received and
had the opportunity to review; and (ii) comply with and be bound by all terms
and conditions of the Operating Agreement to the same extent and with the same
force and effect as if it had been a signatory thereto on the date that such
documents originally were executed and delivered by the parties thereto.

2. This Joinder Agreement is effective as the date the undersigned first
acquired Class B Units.

[Signatures on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder to Limited
Liability Company Operating Agreement as of the date indicated below.

 

[                                         ]

 

By:   Its:   Date:  

 

Accepted by: BLACK ELK ENERGY OFFSHORE OPERATIONS, LLC By:  

 

Name:   Title:   Date:  



--------------------------------------------------------------------------------

EXHIBIT B

ADDITIONAL REPRESENTATIONS AND WARRANTIES OF THE SUBSCRIBER

The Subscriber hereby additionally represents and warrants to the Company as of
the date of this Agreement that: (Capitalized terms used in Exhibit B shall have
the meaning set forth in Exhibit C or in the Agreement).

1. (i) each of the Subscriber and the other Group Companies is a company duly
incorporated and validly existing under the laws of its jurisdiction of
incorporation, is not in liquidation or receivership and has full power and
authority to own its properties and to conduct its business; and (ii) subject to
obtaining the Listing Approval, the Subscriber has full power and authority to
enter into and perform its obligations under this Agreement, and is lawfully
qualified to do business in those jurisdictions in which business is conducted
by it;

2. as at the date of this Agreement, the Subscriber has an issued and paid-up
share capital of S$113,671,814, consisting of 979,764,476 Shares;

3. this Agreement has been duly authorised, executed and delivered by the
Subscriber and constitutes, valid and legally binding obligations of the
Subscriber enforceable in accordance with their respective terms;

4. subject only to the Listing Approval, the allotment and issuance of the New
Shares has been duly authorised by the Subscriber and, when duly executed,
authenticated, issued and delivered, will constitute valid and legally binding
obligations of the Subscriber enforceable in accordance with their respective
terms;

5. the New Shares, when issued and delivered in the manner contemplated by this
Agreement, will be duly authorised by the Subscriber and will be duly and
validly issued and fully-paid, and will rank pari passu with the other Shares
then outstanding;

6. the issue of the New Shares will not be subject to any pre-emptive or similar
rights; as of the Closing Date, no Shares are subject to issuance pursuant to
presently existing options or agreements;

7. all of the currently issued Shares have been, and it will use its best
endeavours to ensure that all of the New Shares will be, when issued, duly
listed and admitted for trading on the SGX-ST;

8. the New Shares will, when issued and delivered in accordance with this
Agreement, be freely transferable, free and clear of all liens, Encumbrances,
security interests or rights of third parties and will not be subject to calls
for further funds;

9. the Subscriber has performed and complied and is in compliance with all
rules, regulations and requirements imposed by the SGX-ST in order to maintain
its listing on the SGX-ST;



--------------------------------------------------------------------------------

10. the Subscriber has complied, is in compliance and will comply with all
applicable requirements of the SFA and the Listing Rules and all other laws in
connection with the issue of the New Shares;

11. no Group Company has contravened any provision of its constitution, the SFA,
the Listing Rules or any other applicable law or regulation (except where
compliance has been waived or an exemption granted by the relevant Governmental
Authority);

12. all information (a) provided in all public announcements or disclosures made
to the SGX-ST and in the accounts of the Subscriber contained in its annual
reports issued prior to the date of this Agreement, (b) set out in and/or
accompanying the Listing Application and all other information furnished to the
SGX-ST and (c) supplied or disclosed or confirmed in writing to the Company by
the Subscriber is true and accurate in all material respects and not misleading
in any material respect;

13. all material information relating to the Group which, in the opinion of the
directors of the Subscriber, is required to be disclosed by the Subscriber
pursuant to the Listing Rules and all applicable law and regulations has been
publicly disclosed; and



--------------------------------------------------------------------------------

EXHIBIT C

DEFINITIONS

The following terms used in Exhibit B shall have the following meanings:

“control” means, including the terms “controlling”, “controlled by” and “under
common control with”, the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by contract, or otherwise;

“Disclosure Schedule” means the letter to be dated five (5) Business Days before
the Closing Date and executed and delivered by the Subscriber to the Company,
disclosing various matters relating to the warranties and undertakings contained
in this Agreement;

“Encumbrance” means and includes any interest or equity of any person
(including, without limitation to any right to acquire, option or right of
pre-emption) or any mortgage, pledge, lien (including without limitation any
unpaid vendor’s lien or similar lien), option, charge (whether fixed or
floating), assignment, hypothecation, title retention or conditional sale
agreement, lease, hire or hire purchase agreement, restriction as to transfer,
use or possession, easement, subordination to any right of any other person, or
other agreement or arrangement which has the same or a similar effect to the
granting of security, encumbrance or a security interest over or in the relevant
property;

“Governmental Authority” means any national, state, provincial, local or
municipal government or any court of competent jurisdiction, regulatory or
administrative agency or commission of any person authorised by law to act as a
regulatory or administrative agency or other governmental authority or
instrumentality;

“Governmental Approval” means any Consent by any Governmental Authority;

“Group” or “Group Companies” means the Subscriber and its Subsidiaries and
associated companies (whether now or hereinafter incorporated or acquired), and
“Group Company” shall mean each and any of them;

“law” means all applicable provisions of all (i) constitutions, treaties,
statues, laws (including the common law), codes, rules, regulations, ordinances
or orders of any Governmental Authority, (ii) Governmental Approvals and
(iii) orders, decisions, injunctions, judgments, awards and decrees of or
agreements with any Governmental Authority;

“Listing Application” means the application for the listing of the New Shares on
the SGX-ST by the Subscriber to the SGX-ST;

“Listing Approval” means all requisite approvals from the SGX-ST for the listing
and quotation of the New Shares on the SGX-ST, including without limitation the
issuance of the relevant Listing and Quotation Notices by the SGX-ST;



--------------------------------------------------------------------------------

“Listing Rules” means the rules set out in the Listing Manual of the SGX-ST;

“Material Adverse Change” means any circumstance, development or event that has
or is likely to have a Material Adverse Effect;

“Material Adverse Effect” means an effect on the assets, business, financial
condition, liabilities or prospects of the Group or results of operations of the
Group that could reasonably result in or could reasonably be expected to
(i) adversely affect the rights, powers and remedies of the Company under this
Agreement; or (ii) result in the inability of the Subscriber to perform any of
its obligations or undertakings under this Agreement;

“Parties” means collectively, the Subscriber and the Company, and “Party” means
each or any of them;

“SFA” means the Securities and Futures Act (Cap. 289) of Singapore, as the same
may be amended and supplemented from time to time;

“SGX-ST” means the Singapore Exchange Securities Trading Limited;

“Subsidiary”, in respect of any person, means any entity controlled directly or
indirectly by such person, such control being evidenced by (i) the ownership of
more than fifty (50) per cent of the shares of such entity, (ii) the ability to
control the composition of the majority of the board of directors of such entity
or (iii) the ability to exercise or control the exercise of more than fifty
(50) per cent of the voting rights of such entity; and

“Transaction Documents” means this Agreement, the Disclosure Schedule and all
filing documents required to be submitted to the SGX-ST, including the Offering
Document, Listing Application and Circular.